department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uil postf-159714-01 cc fip internal_revenue_service national_office chief_counsel_advice memorandum for mary jane sciascia technical advisor life_insurance from subject lon b smith acting associate chief_counsel cc fi p postf-159714-01 this memorandum constitutes chief_counsel_advice in accordance with section k this chief_counsel_advice should not be cited as precedent legend taxpayer year year the purpose of this memorandum is to alert you to a potential issue that may arise in the examination of taxpayer’s federal_income_tax return for year in year taxpayer filed form_3115 application_for change in accounting_method with respect to eleven methods_of_accounting taxpayer requested these changes be effected with a year year_of_change and sec_481 adjustments determined under revproc_97_27 1997_1_cb_680 in year taxpayer filed a second form_3115 requesting permission to change additional methods_of_accounting this time with no sec_481 adjustment on our office executed and mailed to taxpayer a consent agreement granting taxpayer permission to effect of the requested changes in accounting_method each with a year year_of_change two items were determined not to be methods taxpayer timely requested that we reconsider the terms and conditions set forth in that consent agreement upon reconsideration it was decided that the terms and conditions in the agreement were appropriate and that taxpayer would be permitted to withdraw two of the requested changes accordingly on we executed and mailed to taxpayer a second consent agreement granting permission to effect of the original changes in accounting_method after days elapsed taxpayer signed and returned the consent agreement with a line through ruling the typewritten notation withdrawn and the initials of the officer who signed the agreement on behalf of taxpayer we know of no provision of revproc_97_27 that addresses the attempted modification of a consent agreement after it has been executed by the service it is possible this taxpayer has no contingent liabilities to which ruling would apply on the other hand you may wish to consider this matter in the event you examine taxpayer for year acting associate chief_counsel financial institutions products by mark s smith chief cc fip
